 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   DANIELLE TRUJILLO, as Guardian Ad                       Case No.: 3:15-cv-01394-GPC-AGS
     Litem for KADEN PORTER, a minor, on
10   behalf of himself and others similarly                  ORDER GRANTING UNOPPOSED
     situated; LACEY MORALES, as Guardian                    MOTION FOR ORDER (1)
11   Ad Litem for ISABEL MORALES., a                         GRANTING PRELIMINARY
     minor, on behalf of herself and others                  APPROVAL OF CLASS ACTION
12   similarly situated; BEVERLY HOY, on                     SETTLEMENT, (2) CERTIFYING
     behalf of herself and all others similarly              SETTLEMENT CLASS, (3)
13   situated;                                               APPOINTING CLASS
                                        Plaintiffs,          REPRESENTATIVES AND CLASS
14   v.                                                      COUNSEL, (4) APPROVING
     AMETEK, INC., a Delaware corporation;                   NOTICE PLAN, AND (5) SETTING
15   SENIOR OPERATIONS, LLC, a limited                       FINAL APPROVAL HEARING
     liability company; THOMAS DEENEY;
16   and DOES 2 through 100, inclusive,
                                      Defendants.
17
18         Currently before the Court is Plaintiffs Danielle Trujillo, as Guardian Ad Litem for
19   Kaden Porter; Lacey Morales, as Guardian Ad Litem for Isabel Morales; and Beverly
20   Hoy’s (“Plaintiffs”) unopposed motion for preliminary approval of class settlement and
21   provisional settlement class certification under Rule 23 of the Federal Rules of Civil
22   Procedure. Given the Court’s familiarity with this settlement,1 the Court finds the matter
23
24
     1
25     Following a referral from Hon. Gonzalo P. Curiel, the undersigned held a settlement
     conference on September 20, 2019 that resulted in a global settlement of four related
26   actions (15cv1394; 15cv1525; 17cv597; 19cv1361). The parties consented to the
27   undersigned retaining jurisdiction to approve class settlements and to resolve disputes
     related to those settlements. The undersigned is familiar with the factual background of
28   these cases and the terms of the settlement.
                                                         1
                              Order for Preliminary Approval of Class Action Settlement
                                                                                          3:15-cv-01394-GPC-AGS
 1   suitable for disposition without oral argument and VACATES the hearing currently set
 2   for June 8, 2020.     This Court has reviewed the motion, including the Settlement
 3   Agreement and Release (“Settlement Agreement”).                     Based on that review and the
 4   findings below, the Court finds good cause to grant the motion.2
 5            FINDINGS:
 6            1.   The Settlement Agreement appears to be the product of serious, informed,
 7   non-collusive negotiations and falls within the range of possible approval as fair,
 8   reasonable and adequate. See In re Tableware Antitrust Litig., 484 F. Supp. 2d 1078,
 9   1079 (N.D. Cal. 2007) (granting preliminary approval where the settlement “appears to
10   be the product of serious, informed, non-collusive negotiations, has no obvious
11   deficiencies, does not improperly grant preferential treatment to class representatives or
12   segments of the class, and falls within the range of possible approval”). This settlement
13   was the result of three separate settlement conferences, two held by Magistrate Judge
14   Andrew Schopler in January and March 2019 and one held by the undersigned in
15   September 2019. Each party was represented at those conferences by sophisticated and
16   zealous counsel, and the final settlement agreement reflects hard-won concessions by all
17   sides.
18            2.   The Full Notice, U.S. Mail Notice, Publication Notices, and Claim Form
19   (attached to the Settlement Agreement), and their manner of transmission, comply with
20   Rule 23 and due process because the notices and forms are reasonably calculated to
21   adequately apprise class members of (i) the pending lawsuit, (ii) the proposed settlement,
22   and (iii) their rights, including the right to either participate in the settlement, exclude
23   themselves from the settlement, or object to the settlement.
24   ///
25   ///
26
27
     2
       Capitalized terms in this Order, unless otherwise defined, have the same definitions as
28   those terms in the Settlement Agreement.
                                                        2
                             Order for Preliminary Approval of Class Action Settlement
                                                                                         3:15-cv-01394-GPC-AGS
 1         IT IS ORDERED THAT:
 2         1.     Settlement Approval. The Settlement Agreement, including the Detailed
 3   Notice, Short Form Notice, U.S. Mail Notice, Publication Notices, and Claim Form are
 4   preliminarily approved.
 5         2.     Provision of Class Notice. Defendants shall notify Class Members of the
 6   settlement in the manner specified under Section 20 of the Settlement Agreement.
 7         3.     Claim for Settlement Benefits.                  Class Members who want to receive
 8   settlement benefits under the Settlement Agreement must accurately complete and deliver
 9   the Claim Form to the Claims Administrator consistent with Sections 28, 29.2, and 29.2.1
10   of the Settlement Agreement, and in no event later than two years after entry Final
11   Approval in this matter by the Court, as set forth in Section 23 of the Settlement
12   Agreement.
13         4.     Objection to Settlement. Class Members who have not submitted a timely
14   written exclusion request pursuant to paragraph 6 below and who want to object to the
15   Settlement Agreement must deliver a written objection to the Claims Administrator no
16   later than thirty (30) calendar days before the Final Approval Hearing. The delivery date
17   is deemed to be the date the objection is deposited in the U.S. Mail as evidenced by the
18   postmark. The objection must include: (a) the name and case number of the Action
19   “Trujillo v. Ametek, Inc., Case No. 15-cv-01394”; (b) the full name, address, and
20   telephone number of the person objecting (email address is optional); (c) the name,
21   address, and telephone number of any counsel representing the person objecting (email
22   address is optional); (d) the words “Notice of Objection” or “Formal Objection”; (e) facts
23   showing that the person objecting is a class member; and (f) in clear and concise terms,
24   the objection and legal and factual arguments supporting the objection. The written
25   objection must be signed and dated, and must include the following language
26   immediately above the signature and date: “I declare under penalty of perjury under the
27   laws of the United States of America that the foregoing statements regarding class
28   membership are true and correct to the best of my knowledge.” Any Class Member who
                                                          3
                               Order for Preliminary Approval of Class Action Settlement
                                                                                           3:15-cv-01394-GPC-AGS
 1   submits a written objection, as described in this paragraph, may appear at the Fairness
 2   Hearing, either in person or through personal counsel hired at the Class Member’s
 3   expense, to object to the Settlement Agreement.                  Class Members or their attorneys
 4   intending to make an appearance at the Fairness Hearing, however, must include on the
 5   timely and valid written objection a statement substantially similar to “Notice of Intention
 6   to Appear.” If the objecting Class Member intends to appear at the Fairness Hearing
 7   through counsel, he or she must also identify the attorney(s) representing the objector
 8   who will appear at the Fairness Hearing and include the attorney(s) name, address, phone
 9   number, e-mail address, and the state bar(s) to which counsel is admitted. If the objecting
10   Class Member intends to request the Court to allow the Class Member to call witnesses at
11   the Fairness Hearing, such request must be made in the Class Member’s written
12   objection, which must also contain a list of any such witnesses and a summary of each
13   witness’s expected testimony.           Only Class Members who submit timely written
14   objections including Notices of Intention to Appear may speak at the Fairness Hearing. If
15   a Class Member makes an objection through an attorney, the Class Member will be
16   responsible for his or her personal attorney’s fees and costs. The objection will not be
17   valid if it only objects to the lawsuit’s appropriateness or merits.
18         5.     Failure to Object to Settlement. Class Members who fail to object to the
19   Settlement Agreement in the manner specified above will: (1) be deemed to have waived
20   their right to object to the Settlement Agreement; (2) be foreclosed from objecting
21   (whether by a subsequent objection, intervention, appeal, or any other process) to the
22   Settlement Agreement; and (3) not be entitled to speak at the Fairness Hearing.
23         6.     Requesting Exclusion. Class Members who want to be excluded from the
24   settlement must send a letter or postcard to the Claims Administrator stating: (a) the name
25   and case number of the Action “Trujillo v. Ametek, Inc., Case No. 15-cv-01394”; (b)
26   certify in accordance with 28 U.S.C. § 1746, under penalty of perjury, that the filer has
27   been legally authorized to exclude the Class Member from the Settlement and provide an
28   affidavit or other proof of the Class Member’s standing; (c) provide the filer’s name,
                                                         4
                              Order for Preliminary Approval of Class Action Settlement
                                                                                          3:15-cv-01394-GPC-AGS
 1   address, telephone and facsimile number and email address (if available); (d) provide the
 2   Class Member’s name, address, telephone number, and e-mail address (if available), and
 3   (c) a statement that the person does not wish to participate in the Settlement, postmarked
 4   no later than thirty (30) calendar days before the Final Approval Hearing.
 5         7.     Provisional Certification for Settlement Purposes.                       For purposes of
 6   settlement the Class is provisionally certified as: “Every person who: 1) attended
 7   Magnolia Elementary School as a student for one or more school years between January
 8   1, 1963, and April 13, 2020; and/or 2) worked as staff at Magnolia Elementary School for
 9   one or more school years between January 1, 1963, and April 13, 2020.” Excluded from
10   the Class is any individual who has independently settled or resolved any claims related
11   to exposure to contaminants emanating from the Former Ametek Facility with any
12   Defendant in the Trujillo Action, and specifically including any person who has settled or
13   resolved claims directly with Ametek, Inc., Senior Operations LLC, or any of
14   Defendants’ present, former and future parents, subsidiaries, divisions, affiliates,
15   stockholders, benefit plans, officers, directors, employees, joint ventures, members,
16   domestic and foreign corporations, attorneys, insurers, agents and any of their legal
17   representatives, and the predecessors, heirs, executors, administrators, successors and
18   assigns of the same.
19         8.     Conditional Appointment of Class Representative and Class Counsel.
20   For purposes of settlement, Plaintiffs Danielle Trujillo, as Guardian Ad Litem for Kaden
21   Porter; Lacey Morales, as Guardian Ad Litem for Isabel Morales; and Beverly Hoy are
22   conditionally certified as the Class Representatives to implement the Parties’ settlement
23   in accordance with the Settlement Agreement. For purposes of settlement, the law firms
24   of Baron and Budd and Gomez Trial Attorneys are conditionally appointed as Class
25   Counsel for settlement purposes. Plaintiff and Class Counsel must fairly and adequately
26   protect the Class’s interests.
27         9.     Termination. If the Settlement Agreement terminates for any reason, the
28   following will occur: (a) Class Certification for settlement purposes will be automatically
                                                         5
                              Order for Preliminary Approval of Class Action Settlement
                                                                                          3:15-cv-01394-GPC-AGS
 1   vacated; (b) Plaintiffs will revert to their prior status as non-settlement Class
 2   representatives; (c) Plaintiffs’ counsel will stop functioning as settlement Class Counsel,
 3   but will revert to their prior status as non-settlement Class counsel; and (d) this action
 4   will revert to its previous status in all respects as it existed on September 23, 2019. This
 5   Order will not waive or otherwise impact the Parties’ rights or arguments regarding class
 6   certification or any trial of any claims.
 7         10.    No Admissions. Nothing in this Order is, or may be construed as, an
 8   admission or concession on any point of fact or law by or against any Party.
 9         11.    Stay of Dates and Deadlines.                  All pretrial and trial proceedings and
10   deadlines are stayed and suspended until further notice from the Court, except for such
11   actions as are necessary to implement the Settlement Agreement and this Order.
12         12.    CAFA Notice. The Court finds that Defendants have complied with 28
13   U.S.C. §1715(b).
14         13.    Fairness Hearing. On August 24, 2020, at 11:30 a.m., this Court will hold
15   a Fairness Hearing to determine whether the Settlement Agreement should be finally
16   approved as fair, reasonable, and adequate. Based on the date of this Order and the date
17   of the Fairness Hearing, the following are the dates associated with this Settlement:
18    Event                                  Timing                                           Date
19
      Preliminary Approval Granted           Day 1
20
21    Class Settlement Website               On or before Day 15
22    Activated
      Notice First Published in Print        Day 30 or as soon as
23    Sources                                reasonably possible after
24                                           Order Granting Preliminary
                                             Approval
25    Class Counsel to File Motion           45 days before Final
26    for Attorney’s Fees and Costs          Approval Hearing
      and Incentive Awards
27
28
                                                         6
                              Order for Preliminary Approval of Class Action Settlement
                                                                                          3:15-cv-01394-GPC-AGS
 1    Event                                 Timing                                              Date
 2
      Last Day to Postmark or               30 days before Final
 3    Submit Objection or Request           Approval Hearing
 4    for Exclusion Online
      Parties to File Motion for Final      30 days before Final
 5    Approval                              Approval Hearing
 6    Parties to Respond to Objectors       14 days before Final
 7                                          Approval Hearing
      Final Approval Hearing                                                             August 24, 2020,
 8                                                                                       subject to Court
 9                                                                                       availability
      Last Day for Claimants to             2 years after the date of the
10
      Participate in Settlement             Final Approval Order
11
12         This Court may order the Fairness Hearing to be postponed, adjourned, or
13   continued. If that occurs, the updated hearing date shall be posted on the Settlement
14   Website, but other than the website posting, Defendants will not be required to provide
15   any additional notice to Class Members.
16         *     *     *
17         IT IS SO ORDERED.
18   Dated: April 13, 2020                               __________________________________
19                                                       Hon. Larry Alan Burns
                                                         Chief United States District Judge
20
21
22
23
24
25
26
27
28
                                                        7
                             Order for Preliminary Approval of Class Action Settlement
                                                                                            3:15-cv-01394-GPC-AGS
